      Case 4:19-cr-00450 Document 88 Filed on 09/18/19 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           September 18, 2019
                                                                                      David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                       '
                                                '
                      Plaintiff,                '
                                                '
VS.                                             '   CRIMINAL ACTION NO. H-19-450-2
                                                §
FREDERICK MORRIS,                               §
               Defendant.                       '

            ORDER ACCEPTING GUILTY PLEA AND FINDING OF GUILT

       The United States Magistrate Judge has submitted her Report and Recommendation that

this court accept the guilty plea of Frederick Morris and find him guilty of Count 1 of the

Superseding Indictment charging him with conspiracy to defraud the United States, in violation

of 18 U.S.C. § 371.

       After the de novo review required under 28 U.S.C. ' 636(b)(1)(C), this court finds that

the record and law support the Magistrate Judge=s Report and Recommendation. The court

accepts the Report and Recommendation.

       Accordingly, the court finds that the defendant, Frederick Morris, is fully competent and

capable of entering an informed plea, that he is aware of the nature of the charges made against

him and the consequences of his plea, and that his guilty plea is knowing and voluntary and

supported by an independent basis in fact containing each of the essential elements of the offense

with which he is charged.




                                                1
     Case 4:19-cr-00450 Document 88 Filed on 09/18/19 in TXSD Page 2 of 2



       The defendant, Frederick Morris, is GUILTY of the offense of Count 1 of the

Superseding Indictment charging him with conspiracy to defraud the United States, in violation

of 18 U.S.C. § 371.

       SIGNED on September 18, 2019, at Houston, Texas.


                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge




                                              2
